        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 1 of 18   1
     I9R3WRIP                    Plea

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                17 CR 680 (CM)

5    MICHAEL WRIGHT,

6                     Defendant.

7    ------------------------------x

8                                                  New York, N.Y.
                                                   September 27, 2018
9                                                  3:00 p.m.

10
     Before:
11
                            HON. STEWART D. AARON,
12
                                                   Magistrate Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BRENDAN QUIGLEY
17        Assistant United States Attorney

18   LAW OFFICES OF ALAN S. FUTERFAS
          Attorneys for Defendant
19   ALAN S. FUTERFAS
     RICHARD F. BRUECKNER
20   ELLEN RESNICK

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 2 of 18       2
     I9R3WRIP                    Plea

1              THE DEPUTY CLERK:     In the matter of U.S. v. Michael

2    Wright, Docket No. 17 C R 680, counsel, please state your

3    appearance for the record.

4              MR. QUIGLEY:    Good afternoon.     Brendan Quigley for the

5    United States.

6              MR. FUTERFAS:    Good afternoon.     Alan Futerfas and I'm

7    here with Richard Brueckner and Ellen Resnick for Mr. Wright

8    who is present.

9              THE COURT:    Good afternoon.

10             So I understand that we're here because Mr. Wright

11   wishes to enter a plea with respect to the charges alleged

12   against him in Count Two of the indictment.         Is that correct?

13             MR. FUTERFAS:    Yes, your Honor.

14             THE COURT:    I have before me a form entitled "Consent

15   to Proceed Before a United States Magistrate Judge On a Felony

16   Plea Allocution" that you've signed, Mr. Wright.          The form says

17   that you know that you have the right to have your plea taken

18   by a United States district judge, but you're agreeing to have

19   the plea taken by me, a United States magistrate judge.

20             As a magistrate judge, I have the authority to take

21   your plea with your consent, and you'll still be entitled to

22   all the same rights and protections as if you were before a

23   district judge.    Among other things, if you're found guilty,

24   you'll be sentenced by the district judge.

25             Did you sign this consent form voluntarily?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 3 of 18   3
     I9R3WRIP                    Plea

1              THE DEFENDANT:     Yes, your Honor.

2              THE COURT:    Before you signed the form, did your

3    attorney explain it to you?

4              THE DEFENDANT:     Yes, your Honor.

5              THE COURT:    Do you wish to proceed with your plea

6    before me?

7              THE DEFENDANT:     Yes, your Honor.

8              THE COURT:    So I'm accepting your consent, and I'm

9    noting that by putting my signature at the bottom.

10             So the purpose of this proceeding this afternoon is to

11   make sure you understand your rights, to decide whether you're

12   pleading guilty of your own free will, and to make sure that

13   you're pleading guilty because you are guilty and not for some

14   other reason.    Do you understand?

15             THE DEFENDANT:     Yes, your Honor.

16             THE COURT:    I'm now going to ask you certain

17   questions.    It is very important that you answer these

18   questions honestly and completely.       Therefore, if you don't

19   understand any of the questions or if you want time to consult

20   with your attorney, please let me know.        Because it is

21   important that you understand every question before you answer.

22   Okay?

23             THE DEFENDANT:     Yes, your Honor.

24             THE COURT:    So what is your full name?

25             THE DEFENDANT:     Michael Alfred Wright.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 4 of 18    4
     I9R3WRIP                    Plea

1              THE COURT:    How old are you?

2              THE DEFENDANT:     42.

3              THE COURT:    Can you read and write in English?

4              THE DEFENDANT:     Yes, sir.

5              THE COURT:    What was the highest grade in school that

6    you completed?

7              THE DEFENDANT:     Bachelor's of college, four years.

8              THE COURT:    Are you currently or have you recently

9    been under the care of a doctor or mental health professional

10   for any reason?

11             (Defendant conferring with his counsel)

12             THE DEFENDANT:     I saw a doctor for a medical

13   condition.    A issue in my leg.

14             THE COURT:    An issue with your?

15             THE DEFENDANT:     My leg.

16             THE COURT:    With your leg.     That medical condition

17   doesn't affect your brain at all or your thinking?

18             THE DEFENDANT:     No, it does not, your Honor.

19             THE COURT:    Are you under the influence of any drug or

20   alcohol today?

21             THE DEFENDANT:     No, your Honor.

22             THE COURT:    How are you feeling physically today?

23             THE DEFENDANT:     Well, your Honor.

24             THE COURT:    Have you had sufficient time to discuss

25   the charges against you and your plea with your counsel?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 5 of 18         5
     I9R3WRIP                    Plea

1              THE DEFENDANT:     Yes, your Honor.

2              THE COURT:    Have you been satisfied with the advice

3    that you've been provided by your attorney?

4              THE DEFENDANT:     Yes, your Honor.

5              THE COURT:    Are you ready to enter a plea today?

6              THE DEFENDANT:     Yes, your Honor.

7              THE COURT:    Does either counsel have any objection to

8    the defendant's competence to plead at this time?

9              MR. QUIGLEY:    No, your Honor.

10             MR. FUTERFAS:    No, your Honor.

11             THE COURT:    Very well.    Now, in order to determine

12   whether your plea is voluntary and made with a full

13   understanding of the charges against you and the consequences

14   of your plea, I'm going to be making certain statements to you

15   and I'm going to be asking you certain questions, and I want

16   you to understand that I feed not accept your plea unless I'm

17   satisfied you are in fact guilty and that you fully understand

18   your rights.    Okay?

19             THE DEFENDANT:     Yes, your Honor.

20             THE COURT:    So the plea agreement states that you are

21   going to be plead guilty to Count Two of the indictment.           And

22   let me set forth what Count Two says.

23             Count Two charges you with wire fraud from at least in

24   or about August 2016 through at least in or about August 2017

25   in violation of Title 18, United States Code, Sections 1343 and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 6 of 18    6
     I9R3WRIP                    Plea

1    2.   And carries a maximum sentence of imprisonment of 20 years,

2    a maximum term of supervised release of three years, a maximum

3    fine pursuant to Title 18, United States Code, Section 3571 of

4    the greatest of $250,000, twice the gross pecuniary gain

5    derived from the offense, or twice the gross pecuniary loss to

6    persons other than yourself resulting from the offense.

7              Do you understand that those are the charges that have

8    been lodged against you as well as the maximum and minimum

9    penalties associated with those charges?

10             THE DEFENDANT:     Yes, your Honor.

11             THE COURT:    Do you understand that as part of the

12   plea, you agreed to admit the forfeiture allegation with

13   respect to Count Two of the indictment?

14             THE DEFENDANT:     Yes, your Honor.

15             THE COURT:    And you have agreed to forfeit to the

16   United States a sum of money equal to $346,128.99 in United

17   States currency, representing the amount of proceeds traceable

18   to the commission of the offense that was obtained by you.         Do

19   you understand that?

20             THE DEFENDANT:     Yes, your Honor.

21             THE COURT:    Do you also understand that any forfeiture

22   of your asset shall not be treated as the satisfaction of any

23   fine, restitution, cost of imprisonment, or any other penalty

24   the Court may impose upon you in addition to forfeiture?

25             THE DEFENDANT:     Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 7 of 18   7
     I9R3WRIP                    Plea

1              THE COURT:    Do you understand that under your plea

2    agreement, you can be required to pay restitution to victims of

3    your crime in an amount the Court deems appropriate?

4              THE DEFENDANT:     Yes, your Honor.

5              THE COURT:    Finally, I'm required by law to tell you

6    that there is a special assessment or fine of $100 that is

7    required to be imposed on this count.

8              Mr. Wright, what country are you a citizen of?

9              THE DEFENDANT:     United States of America.

10             THE COURT:    You should know that if you're not a

11   citizen of the United States, then your guilty plea may also

12   have adverse consequences for your ability to remain in or

13   return to the United States, including removal, deportation,

14   denial of citizenship, and denial of admission to the United

15   States in the future.     If that were to happen, you would still

16   be bound by your guilty plea, that is, you would not be able to

17   withdraw it regardless of any advice you have received from

18   your counsel or others regarding the immigration consequences

19   of your plea.

20             Now, do you understand the charges against you and the

21   consequences of pleading guilty?

22             THE DEFENDANT:     Yes, your Honor.

23             THE COURT:    Do you understand that in exchange for

24   your plea, the United States attorney's office has agreed not

25   to criminally prosecute you further for the conduct charged in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 8 of 18   8
     I9R3WRIP                    Plea

1    Count Two of the indictment?

2              THE DEFENDANT:     Yes, your Honor.

3              THE COURT:    Do you understand that the United States

4    attorney cannot make any promises to you concerning criminal

5    tax violations?

6              THE DEFENDANT:     Yes, your Honor.

7              THE COURT:    Do you understand that in exchange for

8    your plea, the agreement does not bar the use of your conduct

9    as a predicate act or as the basis for a sentencing enhancement

10   in a subsequent prosecution?

11             THE DEFENDANT:     Yes, your Honor.

12             THE COURT:    Do you agree that with respect to any and

13   all dismissed charges, you are not a prevailing party within

14   the meaning of what's called the Hyde Amendment, and you will

15   not file any claim under that law?

16             THE DEFENDANT:     Yes, your Honor.

17             THE COURT:    Do you understand you have the right to

18   plead not guilty and the right to a trial on the charges

19   against you, and, in fact, a trial by jury?

20             THE DEFENDANT:     Yes, your Honor.

21             THE COURT:    Now, I'm going to ask the assistant United

22   States attorney to state the elements of the crime charged.

23   You should understand that the elements are the things that the

24   government would have to prove beyond a reasonable doubt if you

25   were to go to trial.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 9 of 18     9
     I9R3WRIP                    Plea

1              MR. QUIGLEY:    Thank you, your Honor.

2              There are three elements to this offense:         First, that

3    there was a scheme to defraud or obtain money or property by

4    materially false or fraudulent pretenses, representations or

5    promises.   Second, that the defendant knowingly and willfully

6    participated in a scheme or artifice to defraud with knowledge

7    of its fraudulent nature and with the specific intent to

8    defraud, or, that he knowingly and intentionally aided and

9    abetted others in the scheme.       And third, that in the execution

10   of the scheme, the defendant used or caused the use of

11   interstate wires as specified in the charges.

12             The government would also have to prove venue in the

13   Southern District of New York by a preponderance of the

14   evidence.

15             THE COURT:    So Mr. Wright, do you understand that if

16   you were to plead not guilty and go to trial, the burden would

17   be on the government to prove each and every element of the

18   crime charged, the ones you just heard, beyond a reasonable

19   doubt in order to convict you?

20             THE DEFENDANT:     Yes, your Honor.

21             THE COURT:    Do you understand that at trial, you would

22   be entitled to be represented by an attorney at all stages of

23   the proceeding, and, if necessary, an attorney would be

24   appointed for you?

25             THE DEFENDANT:     Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 10 of 18   10
     I9R3WRIP                   Plea

1              THE COURT:    Do you understand that at trial, you would

2    have the right to confront and cross-examine witnesses against

3    you, and the right not to be compelled to incriminate yourself?

4              THE DEFENDANT:    Yes, your Honor.

5              THE COURT:    Do you understand that at trial, you would

6    be presumed innocent until such time, if ever, the government

7    established your guilt by competent evidence to the

8    satisfaction of the trier of fact beyond a reasonable doubt?

9              THE DEFENDANT:    Yes, your Honor.

10             THE COURT:    Do you understand that at trial, you would

11   have the right to testify and also be entitled to compulsory

12   process, in other words, the right to call other witnesses on

13   your behalf?

14             THE DEFENDANT:    Yes, your Honor.

15             THE COURT:    Do you understand if your plea is

16   accepted, then there will be no further trial of any kind, so

17   by pleading guilty you are waiving your right to trial?

18             THE DEFENDANT:    Yes, your Honor.

19             THE COURT:    Now, do you understand that any statements

20   you make here today under oath may be used against you in a

21   prosecution for perjury or for making false statements?

22             THE DEFENDANT:    Yes, your Honor.

23             THE COURT:    Failing to tell the truth today in this

24   proceeding is a crime.     Do you understand that?

25             THE DEFENDANT:    Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 11 of 18   11
     I9R3WRIP                   Plea

1              THE COURT:    It occurs to me, Ms. Lopez, we should go

2    back and swear in the witness.

3              THE DEPUTY CLERK:     Please raise your right hand.

4              (Defendant sworn)

5              THE COURT:    Now I want to rewind and ask you all the

6    questions that you previously gave me answers to, will you

7    affirm under oath that each of them was truthful to the best of

8    your knowledge?

9              THE DEFENDANT:    Yes, your Honor.

10             THE COURT:    Okay.   I'd like to now turn to the plea

11   agreement that you signed which I've been provided the original

12   of.

13             Am I correct that you signed this six-page plea

14   agreement today?

15             THE DEFENDANT:    Yes, your Honor.

16             THE COURT:    Prior to signing it, did you read it?

17             THE DEFENDANT:    Yes, your Honor.

18             THE COURT:    Did you have an opportunity to discuss it

19   with your attorney before you signed it?

20             THE DEFENDANT:    Yes, your Honor.

21             THE COURT:    You did in fact discuss it with your

22   attorney, right?

23             THE DEFENDANT:    Yes, your Honor.

24             THE COURT:    Putting this agreement to one side,

25   separate and apart from the agreement, have any threats or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 12 of 18   12
     I9R3WRIP                   Plea

1    promises been made to you of any kind to make you plead guilty?

2              THE DEFENDANT:    No, your Honor.

3              THE COURT:    Is anyone forcing you to plead guilty?

4              THE DEFENDANT:    No, your Honor.

5              THE COURT:    Again, putting the agreement to one side,

6    have any understandings or promises been made to you concerning

7    the sentence that you will receive?

8              THE DEFENDANT:    No, your Honor.

9              THE COURT:    Is your plea voluntary, in other words, of

10   your own free will?

11             THE DEFENDANT:    Yes, your Honor.

12             THE COURT:    Now I'm going to review certain portions

13   of the plea agreement with you in addition to the ones I've

14   already gone over.

15             In particular, what it states is that you've reached

16   agreement with the government with respect to the appropriate

17   calculation of your sentence under a part of our law known as

18   the sentencing guidelines.      And what the agreement states is

19   that the stipulated guideline sentencing range is 21 to 27

20   months' imprisonment.     Do you understand that?

21             THE DEFENDANT:    Yes, your Honor.

22             THE COURT:    And the agreement also states that you and

23   the government have agreed that the applicable fine range is

24   between $10,000 and $95,000.      Do you understand that?

25             THE DEFENDANT:    Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 13 of 18    13
     I9R3WRIP                   Plea

1              THE COURT:    Do you understand that neither the

2    probation office nor the Court is bound by the guideline

3    stipulations, and that the sentence to be imposed upon you will

4    be determined solely by the District Court?

5              THE DEFENDANT:    Yes, your Honor.

6              THE COURT:    In imposing its sentence upon you, the

7    District Court is obligated to calculate the applicable

8    sentencing guideline range in determining a sentence range,

9    including other sentencing factors that are set forth in Title

10   18, United States Code, Section 3553(a).        Do you understand

11   that?

12             THE DEFENDANT:    Yes, your Honor.

13             THE COURT:    Do you understand you have agreed not to

14   file a direct appeal or otherwise challenge your conviction or

15   sentence if you are sentenced within or below the stipulated

16   guidelines range?

17             THE DEFENDANT:    Yes, your Honor.

18             THE COURT:    Do you understand you have also agreed to

19   waive your right to appeal any term of supervised release that

20   is less than or equal to the statutory maximum?

21             THE DEFENDANT:    Yes, your Honor.

22             THE COURT:    Do you understand that you have agreed to

23   waive your right to appeal any fine that is less than or equal

24   to $95,000?

25             THE DEFENDANT:    Yes, your Honor.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 14 of 18   14
     I9R3WRIP                   Plea

1              THE COURT:    In light of the foregoing, how do you

2    plead?

3              THE DEFENDANT:    Guilty.

4              THE COURT:    Are you pleading guilty because you are in

5    fact guilty?

6              THE DEFENDANT:    Yes, your Honor.

7              THE COURT:    Do you understand that this plea agreement

8    does not bind any prosecuting office other than the United

9    States Attorney's Office for the Southern District of New York?

10             THE DEFENDANT:    Yes, your Honor.

11             THE COURT:    Do you understand that apart from any

12   proffer agreements that you may have entered into with the

13   government, this plea agreement takes the place of any prior

14   understanding you may have had with the government, and the

15   plea agreement cannot be modified except in a writing signed by

16   all parties?

17             THE DEFENDANT:    Yes, your Honor.

18             THE COURT:    Do you understand if your conviction

19   following your plea of guilty is vacated for any reason, then

20   the government is not time barred.       And if the cause of action

21   is not time barred as of the date of signing the agreement,

22   that the government can reinstate its prosecution against you?

23             THE DEFENDANT:    Yes, your Honor.

24             THE COURT:    Mr. Wright, did you commit the offense to

25   which you are pleading?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 15 of 18   15
     I9R3WRIP                   Plea

1               THE DEFENDANT:   Yes, your Honor.

2               THE COURT:   So please tell me in your own words what

3    you did.

4               THE DEFENDANT:   In December 2016, I was in business

5    with Craig Carton to sell concert tickets on the secondary

6    market.

7               From on or about October 2016, I was aware that Craig

8    Carton had been negotiating with Brigade Capital Management

9    (Brigade), and that some of those negotiations concerned an

10   investment Brigade was to make in the ticket inventory.

11              At the same time, I was aware that Craig Carton had

12   outstanding personal debts coming due, and that among these

13   debts were money that Craig Carton owed to me and others.

14              On or about December 21 through December 23, 2016, at

15   Craig Carton's instruction and with the purpose of satisfying

16   his debt to me and others, I arranged for transfers of over

17   $550,000 from a business account called Tier One which

18   contained funds received from Brigade to my accounts and to the

19   accounts of others.

20              At the time the Tier One accounts received the funds,

21   I was aware that there was a high probability that Craig Carton

22   had represented to Brigade that the funds it sent were to be

23   used exclusively for the purpose of purchasing concert tickets,

24   and I consciously avoided confirming that fact.

25              THE COURT:   Where were you when this conduct took


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 16 of 18   16
     I9R3WRIP                   Plea

1    place?

2              MR. FUTERFAS:    Can I have a moment, your Honor.

3              (Defendant conferring with his counsel)

4              THE DEFENDANT:    New York City.

5              THE COURT:    On the island of Manhattan?

6              THE DEFENDANT:    Yes, your Honor.

7              THE COURT:    Is it fair to say that the scheme about

8    which you just testified or that you just stated involved the

9    use of false pretenses?

10             MR. FUTERFAS:    May I have a moment, your Honor.

11             (Defendant conferring with his counsel)

12             THE DEFENDANT:    I was aware of the high probability

13   that Craig Carton was not truthful with Brigade.

14             THE COURT:    At the time you committed the acts that

15   you just spoke about, were you aware that what you were doing

16   was wrong and against the law?

17             (Defendant conferring with his counsel)

18             THE DEFENDANT:    Yes, your Honor.

19             THE COURT:    Does the government have additional

20   questions that it would like me to put to the defendant?

21             MR. QUIGLEY:    No, your Honor.     We think that's a

22   sufficient allocution.     I would just proffer that among the

23   wires that were sent out were wires that went from the Southern

24   District of New York to New Jersey, and that would satisfy the

25   interstate element.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 17 of 18     17
     I9R3WRIP                   Plea

1              THE COURT:    And the other thing I'd ask the

2    government, what evidence would you put forth if you went to

3    trial concerning the guilt of the defendant?

4              MR. QUIGLEY:    Your Honor, we would put in e-mails and

5    text messages in which the defendant and Mr. Carton and others

6    discussed Mr. Carton's debts as the defendant alluded to.          They

7    discussed this potential investment in the ticket industry.

8    And testimonial evidence from individuals who were owed debts

9    by those defendants, evidence regarding representations

10   Mr. Carton had made to his investors, and bank records showing

11   the misappropriation of investment funds.

12             THE COURT:    Mr. Wright, in view of all of the

13   foregoing, do you still wish to plead guilty?

14             THE DEFENDANT:    Yes, your Honor.

15             THE COURT:    I'll ask defense counsel, are you aware of

16   any reason your client ought not plead guilty?

17             MR. FUTERFAS:    No, your Honor.

18             THE COURT:    The Court is satisfied, Mr. Wright, that

19   you understand the nature of the charges against you and the

20   consequences of your plea.      The Court is also satisfied that

21   your plea is being made voluntarily and knowingly and that

22   there is a factual basis for it.       Accordingly, I will recommend

23   to the District Court that your plea of guilty be accepted.

24             I assume the government will order a copy of the

25   transcript and will submit it together with any additional


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:17-cr-00680-CM Document 92 Filed 10/03/18 Page 18 of 18    18
     I9R3WRIP                   Plea

1    paperwork so that Judge McMahon may act on my recommendation.

2              MR. QUIGLEY:    Yes, your Honor.

3              THE COURT:    I'll ask the government, will you deliver

4    the case summary for purposes of the presentence report to the

5    probation department within 14 days?

6              MR. QUIGLEY:    Yes, your Honor.

7              THE COURT:    And defense counsel, would you be

8    available to be interviewed by the probation department with

9    your client within 14 days?

10             MR. FUTERFAS:    Yes, your Honor.

11             THE COURT:    Has Judge McMahon set a date for

12   sentencing?

13             MR. QUIGLEY:    She has not, your Honor.      We'd ask for a

14   control date.    120 days we think is standard for a bailed

15   defendant.

16             THE COURT:    January 29, 2019, will be the control date

17   for the sentencing which I think is 120 days.

18             MR. QUIGLEY:    Thanks, your Honor.     Close enough.

19             THE COURT:    Or close enough.

20             Anything further from either side?

21             MR. FUTERFAS:    Nothing, your Honor.

22             MR. QUIGLEY:    No, your Honor.     Thank you.

23             THE COURT:    Thank you.    This matter is adjourned.

24             (Adjourned)

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
